          Case 1:20-cv-02705-ELH Document 44 Filed 01/12/21 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


 IN RE APPLICATION OF DANIEL
 SNYDER for an Order Directing Discovery             Case No. 20-CV-02705-ELH
 from Moag & Co., LLC Pursuant to 28
 U.S.C. § 1782


                                               ORDER

        UPON CONSIDERATION OF Respondent Moag & Co., LLC’s motion to seal its

Opposition to Petitioner’s Application for Order to Show Cause and Other Relief, any response

thereto, and the record in this case, it is hereby

        ORDERED that the motion is GRANTED; and it is further

        ORDERED that Respondent’s Opposition to Petitioner’s Application for Order to Show

Cause (ECF 42) be sealed until further order of this Court.

        ENTERED this ____ day of _________________, 2021.



                                                       _________________________________
                                                       United States District Judge
